Title: From Thomas Jefferson to James Dinsmore, 1 December 1802
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington Dec. 1. 1802.
          
          Your’s of Nov. 25 is recieved and I have ordered the patera wanting for the tea-room. with respect to the joists for the N. West wing of offices, I leave it to yourself to decide; only let there be no danger of failure for want of due strength. I am quite at a loss about the nailboys remaining with mr Stewart. they have long been a dead expense instead of a profit to me. in truth they require a rigour of discipline to make them do reasonable work, to which he cannot bring himself. on the whole I think it will be best for them also to be removed to mr Lilly’s. in that case it will be necessary for mr Lilly to have a stock of brads of every size for the buildings always in readiness and before hand, as at that distance it will not do to furnish them from hand to mouth. I will write to him on this subject that he may prepare for recieving them. it will be at any rate a nuisance removed from the house. when will you be ready for the Corinthian modillions and eggs & anchors? you must leave the moulding square which is to recieve the latter, because they will be made to fill up the quarter circle thus  I am very much disposed to cover the terras at once with tin. I find that it may be done of the thickest tin for 18. Dollars a square; and it will be proof against fire. I presume mr Oldham has hardly made any progress in preparing to plank it, for want of plank. it may therefore lie for consideration. how does mr Fitch get on with the ballusters? does mr Perry keep him supplied with locust stocks for them?—if by the removal of the nailboys to mr Lilly’s you should cease to recieve money enough for your current purposes, let me know and I will give you a standing order on mr Higginbotham for supplies of cash as you may want them. Accept my best wishes.
          
            Th: Jefferson
          
        